                                            67 Filed 01/19/21
             Case 1:20-cv-08668-VM Document 68       01/15/21 Page 1 of 4


                            GERSTMAN ScttwARTZLLP
                                        ATTORNEYS                     AT        LAW




                                                  January 15, 2021

VIA EMAIL
The Honorabl e Victor Marrero (chambersnysdmarrero@nysd. uscourts.gov)
Daniel Patrick Moy nihan United States Co urthouse
500 Pearl Street
New York, New York 10007-1312

       Re: National Coalition on Black Civil Participation et al. v. Wohl et ct!., United States
           District Court, So uthern District of New York, Case No. 1:20-cv-08668

Dear .Judge Marrero:


    We write on behalf of Defendants Jacob Wohl , Jack Burkman, J.M., Burkman & Associates,
LLC, and Project 1599 (co ll ectively, "Defendants") to respectfully request a stay of di scovery in
the underl ying action pending the outcome of Defendants Wohl and Burkman's criminal
proceedings in both Mi chi gan and Ohio, and an extension of Defendants' time to answer.

    Co nso nant with Your Honor's Dec ision and Order dated October 29, 2020, the circum stances
detail ed herein demonstrate that Defendants' renewed motion for a stay and app li cation to ex tend
their time to answer is necessary as the "threat of imposition" is now imminent. See ECF Docket
No. 45. Currentl y, Defendants' dead li ne to fil e an answer is January 26, 202 1. Counsel for Plaintiff
does not co nsent to either of our requests but has fa il ed to pro vide a reason.

    As Your Honor may recall , Mr. Burkman and Mr. Wahl 's criminal attorneys, have exp ressed
grave concern s about the constitutional ramifications of thi s case proceeding concurrent with the
respective criminal matters, and supported our prev ious app lication and the instant one. With these
criminal cases proceeding apace, it renders these concerns all the more press ing and ac ute.
    A. A S tay of the Instant Matter is Necessary to Protect Defendants' Fifth Amendment
       Rights and to Prevent Other Prejudice.

     " [f]t is undi sputed that a di stri ct co urt has the discretion to issue [] a stay, upon consid eration
of the parti cul ar circumstances of the case." United States v Certain Real Prop. & Premises, 75 1
F.Supp1060, 1062(E.D.N.Y. 1989);seea fsoBrockv. To lkow, 109F.R.D. 11 6, 11 9(E.D.N.Y.
1985) (" A stay of civil proceedings is most likely to be granted where the civil and criminal acti ons
invo lve the sa me subj ect matter, and is even more appropriate when both action s are brought by
the government.") (citations om itted); United States v. $55 7,933.89, More or Less, in Un ited States
Funds, 1998 US Dist. LEXIS 22252, at * 11 -12 (E.D.N.Y. 1998) (citations om itted) (holding that
a stay ofa c ivil proceeding pending the reso lu tion of a related criminal matter is appropri ate "when
the interests of justice seem ... to require such action.")


                                    GERSTMANSCHWARTZ.COM

    1399 Frank lin Avenue, Su it e 200, Garde n C ity, N .Y. 11 530   OFFICE:   5 16.880 .8 170   FAX:   5 16.880.8 I 7 1
             Case
             Case 1:20-cv-08668-VM
                  1:20-cv-08668-VM Document
                                   Document 67
                                            68 Filed
                                               Filed 01/15/21
                                                     01/19/21 Page
                                                              Page 2
                                                                   2 of
                                                                     of 4
                                                                        4



                          GERSTMAN ScttwARTZLLP
                                     ATTORNEYS                  AT      LAW




   Reasons for granting a stay pending the reso luti on of a related criminal matter were articulated
by the court in Tolkow, 109 F.R.D. at 116, supra (internal citations om itted and emphas is
suppli ed) :
                 A stay of civil proceedings is most likely to be granted where the
                 civil and criminal action s involve the same subj ect matter. . .The
                 noncriminal proceeding, if not deferred, might undermin e the
                 party' s Fifth Amendment privilege against self-incrimination,
                 expand rights of criminal discovery beyond the limits of Federal
                 Rul e of Criminal Procedure 16(b ), expose the basis of the defense
                 to the prosecution in advance of criminal trial, or otherwise
                 prejudice the case. If delay of the noncriminal proceeding would
                 not seriously injure the public interest, a court may be justified
                 in deferring it.

         Moreover, granting a stay ofa civil proceeding pending the reso lution of a related criminal
action is appropri ate " when the interests of justi ce seem ... to require such action ." $55 7,933.89,
More or Less, in United States Funds, 1998 US Di st. LEX IS at 11 (internal citations omitted). " In
making thi s determin ation, the court should balance: (I) the private interest of the plaintiffs in
proceeding ex peditiou sly with the civil litigation as balanced against th e prejudice to the plaintiffs
if delayed; (2) the private interests of and burd en on the defendant; (3) th e convenience to th e
co urts; (4) the interest of perso ns not parties to the civil liti gation ; and (5) the public interes t. " Id.
at 11 -12 (citing Twenty First Centwy Corp. v. laBianca, 801 F. Supp. 1007, 1010 (E.D.N .Y.
1992).

        The Seco nd Circuit has repeatedl y held that "it is clear that the fifth amendment's
proscription of forced se lf-incrimination cannot be circumvented by the issuance of a Rul e 26(c)
protective order" and that "[o]nly a grant of statutory immunity can be used to abridge the
fundam ental fifth amendment ri ghts of the depon ent because only its protections are suffici entl y
co-extensive with the sco pe of the fifth amendment privilege." Andover Data Servs. , Div. of
Players Computer, In c. v Statistical Tabulating Corp., 876 F.2d 1080, 1083 (2d Cir. 1989); see
also Pillsb ury Co. v. Conboy, 459 U.S. 248 (1983) (" Unless the grant of immunity assures a
witness that hi s incriminating testimony will not be used against him in a subsequent criminal
prosecution , the witness has not received the certain protection of hi s Fifth Amendment pri vil ege
that he has been forced to exchange. No court has authority to immuni ze a witness.").
         Here, thi s action and the Michi gan and Ohio criminal proceedings against Mr. Wohl and
Mr. Burkman unequi voca lly ari se from the same facts as the in stant matter. Thus, there is a
signifi cant likelihood that if this matter is not deferred , it will underm ine Mr. Wohl and Mr.
Burkman ' s Fifth Amendment pri vil ege against se lf-incriminat ion, unfairl y ex pand the ri g hts of
criminal di scovery, and ex pose the basis of their respective defenses to the prosecution in advance
of criminal tri al. See Tolko111 , 109 F.R.D. at 116. "Whil e a stay ... may cause some inconveni ence
and delay to the [Pl aintiffs], protection of defendants[s' ] co nstitutional ri ghts aga in st self-

                                                       2
            Case 1:20-cv-08668-VM Document
            Case 1:20-cv-08668-VM Document 68
                                           67 Filed
                                              Filed 01/19/21
                                                    01/15/21 Page
                                                             Page 3
                                                                  3 of
                                                                    of 4
                                                                       4



                         GERSTMAN SCHWARTZ                                      LLP

                                   ATTO       R   NEYS       AT     LAW



incrimination is the more important consideration ." Certain Real Prop. & Premises, 75 I F. Supp
at 1063 (c itat ions om itted) (a lterations in orig inal and suppli ed). Moreover, the Plaintiffs "can
always move to vacate th e stay if a change in circumstances makes thi s appropri ate." Id. ; see also
Arden Way Associates, 660 F. Supp . 1494, 1500 (S.O.N.Y. 1987) (co urt may reevaluate deferral
of civi I di scovery "if and when the balance of burdens, and private public interests so requires.").
          Additiona lly, a pri or determinati on in either of the pending criminal matters "could have
co ll ateral estoppel effect in thi s action , thereby simplifying the issues." Mook v Homesqfe Am.,
Inc., 144 A.D.3d 111 6, 111 7 (2d Oep' t 2016); see also SEC v Penn, 225 F. Supp. 3d 225, 233
(S .D.N .Y. 2016) ("Under New York law, a co nviction- whether based on a trial or a guilty pl ea-
is "conclusive proof of the und erl ying facts upon wh ich it rests and the defendant is estopped from
reliti gating those facts in any future proceeding.").
       In li ght of the forego ing, Defe ndants respectfull y request a stay of the instant matter until
the pendency of the Ohio and Michi gan criminal proceedings.
    8. Defendants' Time to File an Answer Should be Extended Pending the Resolution of
       the Respective Criminal Matters.

         At the very least, an ex tension of time to answer pending the reso luti on of the res pective
criminal matters is an abso lute necess ity because " [fJ acts admitted in an answer, as in any pl eading,
are judi cial adm iss ion s that bind the defendant throughout thi s liti gati on." Gibbs v. C IGNA Corp. ,
440 F.3d 571 (2d Cir. 2006); see also Wes tern World Ins. Co. v. Stack Oil, Inc. , 922 F.2d 118 (2d
Cir. 1990) (ho lding that a fact admitted by the defend ant in its answe r was thereby conclu sively
establi shed against the defendant) ; Bellefonte Re Ins. Co. v Argonaut Ins. Cv. , 757 F2d 523 , 528
(2d Cir. 1985) (" A party' s assertion of fact in a pl eading is a judicial admiss ion by whi ch it
normally is bound throughout the co urse of the proceeding.").
        Therefore, because a judicial admission cou ld li kewise jeopardi ze Defendants' Fifth
Amendm ent privil ege against se lf-incrimi nati on, un fair ly ex pand the ri ghts of criminal di scovery,
and ex pose the bas is of their respective defenses to the prosecuti on in advance of criminal trial , an
ex tension of Defend ants' tim e to answer the Co mplaint until after the reso luti on of the pending
criminal proceedings is warranted. See Tolkow , 109 F.R.D. at 116.
Conclusion

          We implore Your Honor, in order to protect the constituti onal ri ghts of the Defendants, to
grant a stay and/o r ex tension. We note Your Honor' s October 28, 2020 dec ision was in part guid ed
by Louis Vuillon MctlfelierS.A. v. LY USA , In c. , 676 F.3 d 83 (2d Cir. 201 2), in whi ch the Seco nd
Circuit wrestled with a bal ancing test. Here, we wou ld argue that when weighing the eq uiti es,
prud ence would co unsel the grant of a stay or, at the very least, an ex tension of Defendants' time
to answer the Compl aint. No material prej udice would befall the Pl aintiffs should Your Honor in
yo ur di scretion grant such a stay or ex tension. In the intervening period , if the Defendants are

                                                    3
           Case 1:20-cv-08668-VM
           Case 1:20-cv-08668-VM Document
                                 Document 68
                                          67 Filed
                                             Filed 01/19/21
                                                   01/15/21 Page
                                                            Page 4
                                                                 4 of
                                                                   of 4
                                                                      4



                       GERSTMAN SCHWARTZ                                   LLP

                                  ATTORNEYS                 AT    LAW




prosecuted, it certainly will not make it any more difficult for the Plaintiffs to prove their case.
Added to whi ch, the record made in those criminal trials will no doubt aid in their di scovery. With
thi s in mind , proceeding in the instant civil matter can onl y prejudice the Defend ants.


       Thank yo u for yo ur cons ideration this app li cation .

Respectfully Submitted,
                                                          Plaintiffs are hereby directed to
Isl
                                                          respond to Defendants' renewed
Dav id M. Schwartz                                        motion for a stay and extension of
Randy E. Kleinman                                         the time to answer within five
                                                          days.
cc:    All co un se l of record (via ECF)




                                                   4
